                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Riley S. Kuntz,                       )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Department of Justice,                )       Case No. 1:19-cv-070
                                      )
               Defendant.             )


       Plaintiff initiated the above-entitled action by complaint on April 22, 2019, asserting what,

for the sake of simplicity, can be characterized as FOIA and non-FOIA claims. On May 21, 2019,

the Government filed a Motion to Set Time to Answer or Otherwise Respond. Advising that it had

been served with the complaint on May 1, 2019, it sought the court’s assistance in determining when

its answer was due.

       On May 23, 2019, plaintiff filed an amended complaint. Taking notice of the fact that

plaintiff had filed an amended complaint, the court issued an order that same day granting the

Government’s motion insofar as it asked for a date certain by which to file an answer and directed

the Government to file its answer by June 24, 2019, which is approximately thirty days from the date

on which plaintiff filed his amended complaint.

       On May 28, 2019, plaintiff filed an objection to the court’s order along with a response in

opposition to the Government’s motion. He asserts that the court erred, to wit: it granted the

Government’s motion before his deadline for filing a response to it had lapsed and unfairly extended

the Government’s deadline for filing an answer.

       On June 3, 2019, the court issued an order denying plaintiff’s objections insofar as it could


                                                  1
be construed as a request for reconsideration of its May 23, 2019, order.

       On June 4, 2019, plaintiff filed a motion for reconsideration of the court’s May 23, 2019,

order. For the reasons articulated by the court in its May 28, 2019, order, plaintiff’s motion for

reconsideration (Doc. No. 14) is DENIED.

       IT IS SO ORDERED.

       Dated this 18th day of June, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                2
